Appellants have filed separate motions for rehearing. The statement of facts and the record have been carefully re-examined. We are constrained to adhere to the announcement made in the original opinion. A recital of the evidence corroborative of the accomplice Goforth is not deemed necessary. Suffice it to say that the jury was warranted from the testimony of Mrs. Snyder in concluding that the appellants and Goforth engaged in planning the robbery before it was committed. There were several conversations touching the matter at the home of Mrs. Snyder, and her evidence justified the conclusion by the jury that the appellants were at her home together on the occasion of the robbery, after providing themselves with a flashlight and pistol, instruments of that character being used in the commission of the offense. *Page 507 
The point made in the motion that the indictment charged that the money taken "was current money of the United States" seems to be based upon a mistake of fact. The indictment does not contain such an averment. It charges that from Berry there was taken the sum of $500.00. With that averment the evidence corresponded. Under the averment it is unnecessary to prove either the character or the value of the money.
The motion is overruled.
Overruled.
              ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.